Title: From Thomas Jefferson to Alexander Donald, 8 April 1790
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
New York. April 8. 1790.

I was obliged, by the approaching departure of a ship for Europe which was to carry letters from me, to pass over the last post in answering your favors of the 16th. 18th. and 22d. Immediately on receipt of the first I waited on the Secretary of the treasury with your memorial, and said to him what I shall not repeat to you. He seemed very ready to suppose that passion might have mingled itself in the representations which had been made to him. I saw him again two days after, and asked him if I might say any thing to you on the subject. He had then received a copy of the abusive letter to you of which you complain, expressed his sense of it, and said he would write himself to you, and to the writer of that letter. I trust he will do this immediately, and that a proper opinion of you will temper whatever he may conceive himself obliged to do on fuller information of the fact before him.
I thank you for your attention to my plants: still more for your information of the recovery of Colo. Lewis. It is the only news I have had of him, and has relieved me from a painful suspension.—A general war in the North of Europe seems possible. We shall have another and another golden harvest for our wheat. Matters in France were going on steadily as late as Jan. 21. Adieu. Your’s affectionately,

Th: Jefferson

